USDC IN/ND case 3:20-cv-01020-JD-MGG document 33 filed 05/12/21 page 1 of 5


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 ALLAN WALKER,

               Plaintiff,

                      v.                          CAUSE NO. 3:20-CV-1020-JD-MGG

 WEXFORD, et al.,

               Defendants.

                                 OPINION AND ORDER

       Allan Walker, a prisoner without a lawyer, filed a second amended complaint

seeking to add claims against two existing defendants, Dr. Merondit and LeeAnn Ivers.

ECF 31. “A document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation

marks and citations omitted). However, pursuant to 28 U.S.C. § 1915A, the court must

review the merits of a prisoner complaint and dismiss it if the action is frivolous or

malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief against a defendant who is immune from such relief.

       The body of Walker’s second amended complaint is identical to that of his prior

complaint, except that he adds four paragraphs clarifying previous allegations. See ECF

6, 31. He will be permitted to proceed on two new claims in addition to the claims

already delineated in the court’s previous screening order.
USDC IN/ND case 3:20-cv-01020-JD-MGG document 33 filed 05/12/21 page 2 of 5


       Walker has already been granted leave to proceed against Dr. Merondit for

failing to provide adequate medical care during his recovery from two surgeries in

February 2019. See ECF 10. In this second amended complaint, Walker alleges Dr.

Merondit performed the first surgery on February 7, 2019, as Walker sat in a “soil[e]d

bed that I had been in for 2 days . . . he did not allow me to get cleaned up before he did

the surgery so the surgery itself was unsterilize[d].” ECF 31 at 3. He alleges that by

February 15, 2019, he had suffered an infection from the surgery. Id.

       To support a claim for deliberate indifference to an inmate’s medical needs, a

medical professional’s judgment must be “such a substantial departure from accepted

professional judgment, practice, or standards, as to demonstrate that the person

responsible actually did not base the decision on such a judgment.” Jackson v. Kotter, 541

F.3d 688, 697 (7th Cir. 2008). Walker’s allegations are sufficient to state a claim that Dr.

Merondit acted with deliberate indifference by knowingly performing the February 7

surgery under unsterile conditions, causing Walker’s wounds to become infected. He

will therefore be permitted to proceed on a separate claim against Dr. Merondit for

providing inadequate medical care during the February 7 surgery.

       Walker also seeks to add a claim against LeeAnn Ivers, the prison’s head of

nursing. Walker, who is paraplegic, alleges that on October 15, 2020, Ivers directed two

prison officers to move him into the shower, even though Walker told her he “could not

sit up or bend at the hips.” ECF 31 at 4. He was placed in a chair in the shower, but his

inability to sit or bend caused him to slide out of the chair and fall to the floor, further




                                              2
USDC IN/ND case 3:20-cv-01020-JD-MGG document 33 filed 05/12/21 page 3 of 5


injuring his hip. Id. Walker called for help, but the officers “refused” to help him, while

Ivers “just s[a]t in her office and watched on camera.” Id. at 4, 15.

       The Eighth Amendment requires prison officials to “provide humane conditions

of confinement” and “take reasonable measures to guarantee the safety of the inmates.”

Farmer v. Brennan, 511 U.S. 825, 832 (1994). To state a claim premised on failure to

protect him from dangerous conditions, Walker must allege that Ivers knowingly

disregarded an objectively serious risk to his health and safety. See id. at 837. “An

objectively sufficiently serious risk is one that society considers so grave that to expose

any unwilling individual to it would offend contemporary standards of decency.”

Christopher v. Buss, 384 F.3d 879, 882 (7th Cir. 2004) (quotation marks and citations

omitted).

       Walker’s allegations that he told Ivers he was unable to sit, that she nonetheless

directed officers to make him sit in a chair in the shower, and that she watched him call

for help without attempting to intervene, raise a plausible inference that Ivers

knowingly disregarded a grave risk of injury to Walker. Walker can therefore proceed

against Ivers for failing to protect him from conditions that were unsafe to him, causing

him to fall and sustain further injury to his hip.

       As described above, Walker will proceed on these new claims in addition to the

claims already delineated in the court’s previous screening order. See ECF 10.

       For these reasons, the court:




                                              3
USDC IN/ND case 3:20-cv-01020-JD-MGG document 33 filed 05/12/21 page 4 of 5


       (1) GRANTS Allan Walker leave to proceed against the Miami Correctional

Facility Warden in an official capacity to obtain injunctive relief for constitutionally

adequate pain management for his hip injuries;

       (2) GRANTS Allan Walker leave to proceed against Dr. Merondit in his

individual capacity, for compensatory and punitive damages for denying Walker

adequate medical care by performing his February 7, 2019 surgery under unsterile

conditions, leading to the infection of a wound or wounds in his left hip, in violation of

the Eighth Amendment;

       (3) GRANTS Allan Walker leave to proceed against Dr. Merondit, Dr. Keenzly,

and Kim Myers, in their individual capacities, for compensatory and punitive damages

for failing to provide adequate medical care for infections to his left hip, and adequate

pain management for injuries to his left hip, during his recovery from his February 7,

2019, and February 21, 2019, surgeries, in violation of the Eighth Amendment;

       (4) GRANTS Allan Walker leave to proceed against Dr. Merondit, Dr. Keenzly,

and Kim Myers, in their individual capacities, for compensatory and punitive damages

for failing to provide adequate physical therapy and pain management for injuries to

his left hip, during his recovery from his July 1, 2020, surgery;

       (5) GRANTS Allan Walker leave to proceed against Shalana Seifert, Vernie

Fanning, and LeeAnn Ivers, in their individual capacities, for compensatory and

punitive damages for declining to provide for changing of bandages and bedding and

adequate facilities for bathing between September 29, 2020, and October 9, 2020, despite

his infected wounds, in violation of the Eighth Amendment;


                                              4
USDC IN/ND case 3:20-cv-01020-JD-MGG document 33 filed 05/12/21 page 5 of 5


      (6) GRANTS Allan Walker leave to proceed against LeeAnn Ivers, in her

individual capacity, for compensatory and punitive damages for failing to protect

Walker from unsafe conditions in the shower on October 15, 2020, resulting in further

injury to his hip, in violation of the Eighth Amendment;

      (7) GRANTS Allan Walker leave to proceed against Wexford for compensatory

and punitive damages for its policy and practice of violating the Eighth Amendment by

discontinuing the use of a wound vacuum on infected wounds where the wound

vacuum remains medically necessary;

      (8) DISMISSES all other claims;

      (9) DISMISSES defendants Gena S. and Nate;

      (10) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), the Miami Correctional

Facility Warden, Dr. Merondit, Dr. Keenzly, Kim Myers, LeeAnn Ivers, Vernie Fanning,

Shalana Seifert, and Wexford to respond, as provided for in the Federal Rules of Civil

Procedure and N.D. Ind. L.R. 10-1(b), only to the claims for which the plaintiff has been

granted leave to proceed in this screening order.

      SO ORDERED on May 12, 2021

                                                /s/JON E. DEGUILIO
                                                CHIEF JUDGE
                                                UNITED STATES DISTRICT COURT




                                            5
